DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 5/11/2020.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 7-8 and 15 are objected to because of the following informalities:
“restored virtual machine” at line 3 of Claim 7 should be “the restored virtual machine”.
“a first backup” at line 7 of Claim 8 should be “a first backup copy” (Note: when Claim 8, 9 and 11 mention about other backups, the terminology using at the claims is backup copy instead of backup).
“a first backup” at line 7 of Claim 15 should be “a first backup copy”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the meanings of “an original virtual machine” (line 3) and “a parent virtual machine” (line 4) are not clear; to be more specific, it is not clear the difference between these two VMs, whether these two VMs are same VM or different VMs. Based on the descriptions for Fig. 1 from the specification, the claimed original virtual machine at the the claimed “an original virtual machine” and “a parent virtual machine” are actually referred to one single VM instance. For the purpose of examination, examiner interprets “a parent virtual machine” at line 4 as the original virtual machine.

Furthermore, the meanings of “a virtual machine copy” (line 2) and “backup data” (line 5) are not clear; to be more specific, it is not clear the difference between these two components. Based on [0041] from the specification, the claimed “a virtual machine copy” is “a point-in-time copy of virtual machine 428” and the claimed backup data can be is “[the most recent] point-in-time backup copy from virtual machine 428”. Both of claimed “a virtual machine copy” and claimed “backup data” are point-in-time copy of/from VM 428. It is not clear the different between the virtual machine copy and the most recent backup data or whether the virtual machine copy includes the most recent backup data. If the virtual machine copy includes the most recent backup data, then why restoration of the original virtual machine would require using the most recent backup data to restore the virtual machine copy? If the virtual machine copy does not include the most recent backup data, then what kind of data from the original VM 428 being contained in the virtual machine copy and what kind of data from the original VM 428 being excluded from the virtual machine copy and contained in the backup data; whether the virtual machine copy is just an empty VM without any data and then the backup data is the VM data makes the empty VM functioning as same as the original VM? Why 
For the purpose of examination, examiner interprets the claimed “a virtual machine copy” as the copy of the original virtual machine contains every VM data except for certain session data of the original virtual machine while the claimed “backup data” is the certain session data of the original virtual machine to be combined with the virtual machine copy to make the virtual machine functioning as same as the original virtual machine.
Note: this interpretation about “a virtual machine copy” and “backup data” does not supported by the specification; however, the specification does not provide any description or statement to one with ordinary skill in the art to make clearly distinguish between the claimed virtual machine copy and claimed backup data.

Claims 2-7 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 8, Claim 8 is rejected under the same reason set forth in the rejection of Claim 1 above (note: Claim 8 uses “a first backup” at line 7 instead of “backup data” at line 5 of Claim 1; however it does not change the issue of unclear meanings of claimed “a virtual machine copy” and claimed “a first backup”).
Claims 9-14 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition to Claim 9, the meaning of “if the anomaly condition exists in the first restored virtual machine” is not clear. It is not clear that this “first restored virtual machine” is actually “first restored virtual machine” or “second restored virtual machine”. Based on the limitation of generating the second restored virtual machine in response to the anomaly condition exists in the first restored virtual machine from Claim 8 and the limitation of evaluating whether there is anomaly condition exists at the second restored virtual machine, it is not clear the purpose of invention to perform a step of generating a third restored virtual machine if the anomaly condition exists in the first restored VM. Furthermore, based on the descriptions of [0051]-[0052] from the specification, the action of utilizing a third backup copy/data to generate a third restored VM should be performed in the situation of there is anomaly condition exists at the second restored VM instead of the first restored VM as required by the current claim language. For the purpose of examination, examiner interprets the limitation mentioned above as: if the anomaly condition exists in the second restored virtual machine.

Regarding to Claim 15, Claim 15 is rejected under the same reason set forth in the rejection of Claim 8 above.
Claims 16-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition to Claim 16, Claim 16 is further rejected under the same reason set forth in the rejection of Claim 9 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura (US PGPUB 20100043073 A1) in view of Zhu et al. (US PGPUB 20140101656 A1, hereafter Zhu) and Savino et al. (US PGPUB 20190243737 A1, hereafter Savino).

Regarding to Claim 1, Kuwamura discloses: A method comprising:
generating a virtual machine copy [having an isolated network connection in response to an anomaly condition in an original virtual machine,] wherein the virtual machine copy is a copy of a parent virtual machine (see Fig. 4 and [0051]; “store their states as snapshots”. It is understood that a snapshot of an original/parent VM is a copy of the virtual machine);
iteratively restoring the original virtual machine using the virtual machine copy [utilizing the isolated network connection] to generate a restored virtual machine (see Fig. 4 and [0051]; “the state of the virtual machine from which the virus is detected is restored to the state when a iteratively restore the original virtual machine with virtual machine copies when the restored virtual machine copy is also infected with virus, i.e., detected anomaly condition, and such virus at the restored virtual machine cannot be moored safely until the restored virtual machine is determined as “no infected with virus”);
causing the restored virtual machine to be evaluated for the anomaly condition (see Fig. 4 and [0051]-[0052]; “the antivirus software 132 is caused to scan the virtual machine restored with the process in step S23” and “scanning results are received from the antivirus software 132, and whether or not the virtual machine restored to the preceding snapshot is infected with a virus is determined”); and
replacing the original virtual machine with the restored virtual machine if the anomaly condition does not exist in the restored virtual machine (see Fig. 4 and [0052]; “If the virtual machine restored to the preceding snapshot is not infected with the virus, the determination of step S25 results in “NO”. Then, the process goes to step S27, in which the restored virtual machine is resumed”).

Kuwamura does not disclose:

the restoration of the original virtual machine is perfumed via restoring backup data to the virtual machine copy utilizing the isolated network connection.
However, Zhu discloses: a method comprising:
generating a virtual machine copy in response to an anomaly condition, wherein the virtual machine copy is a copy of a parent virtual machine (see [0037]-[0038]; “determines that a virtual machine, VM 108, should move from a first data center 102 to a second data center 104. The cloud management 106 can decide that the VM 108 should move based on a number of reasons. Such pre-defined criteria can include balancing loads between data centers, handling a data center fault or recovery” and “The hypervisor 130 instantiates a copy of VM 108 as newly launched VM 124 at data center 104 (step 216)”. In response to an anomaly condition of requiring handling a data center fault or recovery, a copy of original VM 108 is generated);
restoring backup data to the virtual machine copy to generate a restored virtual machine (see [0037] and [0040]-[0042]; “VF 118 responds with the persistent session data related to VM 108 (step 208)” and “a separate step of synchronizing the session data between VF 118 and VF 126 can be provided”. Also see “This VM 108 makes use of the virtual firewall service provided by VF 118” from [0036] and [0049], and thus the corrected or normal execution of the original VM would require usage of the session data).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the restoration process of a virtual machine experiences anomaly condition from Kuwamura by including the restoration process of a virtual machine experiences anomaly condition based on both of copy of the virtual machine and 
Furthermore, Savino discloses: generating a virtual machine copy having isolated network connection response to an anomaly condition in an original virtual machine that needs to perform recovery process, wherein the virtual machine copy is a copy of parent virtual machine (see [0008]; “cloning, in the isolated network, virtual machines of the at least the portion of the client's data network to be included in the cloud-based disaster recovery test and enabling all cloned virtual machines as a virtual data network in the cloud-based computing platform for use by the client for performing the cloud-based disaster recovery test”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the restoration process of a virtual machine experiences anomaly condition from the combination of Kuwamura and Zhu by including creating the virtual machine copy in an isolated network connection environment for restoring the VM experiences certain anomaly condition that need to perform recovery process from Savino, and thus the combination of Kuwamura, Zhu and Savino would disclose the missing limitations from Kuwamura, since it would provide an isolated execution environment for the clones of virtual machine without interact with or communicate with or interrupt in any way the original VM (see [0008] and [0049] from Savino).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Kuwamura, Zhu and Savino discloses: wherein the anomaly comprises an 

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Kuwamura, Zhu and Savino discloses: wherein causing the restored virtual machine to be evaluated for the anomaly condition comprises triggering an anomaly detection mechanism (see [0051]-[0052] from Kuwamura; “the antivirus software 132 is caused to scan the virtual machine restored with the process in step S23”).

Regarding to Claim 8, Regarding to Claim 8, Kuwamura discloses: A non-transitory computer-readable medium having stored thereon sequences of instructions that (see [0037] and Claim 10), when executed by one or more processors, are configurable to cause the one or more processors to (see [0034])
generating a virtual machine copy [having an isolated network connection in response to an anomaly condition in an original virtual machine,] wherein the virtual machine copy is a copy of a parent virtual machine (see Fig. 4 and [0051]; “store their states as snapshots”. It is understood that a snapshot of an original/parent VM is a copy of the virtual machine);
restore a first backup via the original virtual machine using the virtual machine copy [utilizing the isolated network connection] to generate a first restored virtual machine (see Fig. 4 and [0051]; “the state of the virtual machine from which the virus is detected is restored to the state when a snapshot representing the preceding state is stored by using the snapshot”);
cause the first restored virtual machine to be evaluated for the anomaly condition (see Fig. 4 and [0051]-[0052]; “the antivirus software 132 is caused to scan the virtual machine 
replace the original virtual machine with the first restored virtual machine if the anomaly condition does not exist in the first restored virtual machine (see Fig. 4 and [0052]; “If the virtual machine restored to the preceding snapshot is not infected with the virus, the determination of step S25 results in “NO”. Then, the process goes to step S27, in which the restored virtual machine is resumed”); and
restore a second backup copy to the virtual machine copy [utilizing the isolated network connection] to generate a second restored virtual machine if the anomaly condition exists in the first restored virtual machine (see steps 22-25, steps 25-22, steps 25-27 of Fig. 4 and [0051]-[0053]; “If the virtual machine had been already infected with the virus when the snapshot used for restoration was stored, the determination of step S25 results in “YES”. Then, the process goes back to step S22, in which whether or not the infected virus can be removed is determined” and “If a virus detected by the virus checking cannot be removed, the virtual machine is again restored by using the preceding snapshot”. The system/method would generate a second restored virtual machine via a second snapshot copy of the original VM if the first generated restored VM is found to be infected with virus and the virus at the first generated restored VM cannot be removed safely).

Kuwamura does not disclose:
the virtual machine copy is generated in response to an anomaly condition in an original virtual machine and such virtual machine copy having an isolated network connection;

However, Zhu discloses: a method comprising:
generating a virtual machine copy in response to an anomaly condition, wherein the virtual machine copy is a copy of a parent virtual machine (see [0037]-[0038]; “determines that a virtual machine, VM 108, should move from a first data center 102 to a second data center 104. The cloud management 106 can decide that the VM 108 should move based on a number of reasons. Such pre-defined criteria can include balancing loads between data centers, handling a data center fault or recovery” and “The hypervisor 130 instantiates a copy of VM 108 as newly launched VM 124 at data center 104 (step 216)”. In response to an anomaly condition of requiring handling a data center fault or recovery, a copy of original VM 108 is generated);
restoring backup copy to the virtual machine copy to generate a restored virtual machine (see [0037] and [0040]-[0042]; “VF 118 responds with the persistent session data related to VM 108 (step 208)” and “a separate step of synchronizing the session data between VF 118 and VF 126 can be provided”. Also see “This VM 108 makes use of the virtual firewall service provided by VF 118” from [0036] and [0049], and thus the corrected or normal execution of the original VM would require usage of the session data).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the restoration process of a virtual machine experiences anomaly condition from Kuwamura by including the restoration process of a virtual machine experiences anomaly condition based on both of copy of the virtual machine and session data of the virtual machine from Zhu, since it would provide a mechanism of ensuring 
Furthermore, Savino discloses: generating a virtual machine copy having isolated network connection response to an anomaly condition in an original virtual machine that needs to perform recovery process, wherein the virtual machine copy is a copy of parent virtual machine (see [0008]; “cloning, in the isolated network, virtual machines of the at least the portion of the client's data network to be included in the cloud-based disaster recovery test and enabling all cloned virtual machines as a virtual data network in the cloud-based computing platform for use by the client for performing the cloud-based disaster recovery test”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the restoration process of a virtual machine experiences anomaly condition from the combination of Kuwamura and Zhu by including creating the virtual machine copy in an isolated network connection environment for restoring the VM experiences certain anomaly condition that need to perform recovery process from Savino, and thus the combination of Kuwamura, Zhu and Savino would disclose the missing limitations from Kuwamura, since it would provide an isolated execution environment for the clones of virtual machine without interact with or communicate with or interrupt in any way the original VM (see [0008] and [0049] from Savino).

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Kuwamura, Zhu and Savino discloses:
cause the second restored virtual machine to be evaluated for the anomaly condition see Fig. 4 and [0051]-[0052] from Kuwamura; “the antivirus software 132 is caused to scan the 
replace the original virtual machine with the second restored virtual machine if the anomaly condition does not exist in the second restored virtual machine (see Fig. 4 and [0052] from Kuwamura; “If the virtual machine restored to the preceding snapshot is not infected with the virus, the determination of step S25 results in “NO”. Then, the process goes to step S27, in which the restored virtual machine is resumed”);
restore a third backup copy to the virtual machine copy utilizing the isolated network connection to generate a third restored virtual machine if the anomaly condition exists in the first restored virtual machine (see steps 22-25, steps 25-22, steps 25-27 of Fig. 4 and [0051]-[0053] from Kuwamura; “If the virtual machine had been already infected with the virus when the snapshot used for restoration was stored, the determination of step S25 results in “YES”. Then, the process goes back to step S22, in which whether or not the infected virus can be removed is determined” and “If a virus detected by the virus checking cannot be removed, the virtual machine is again restored by using the preceding snapshot”. The system/method would generate a third restored virtual machine via a third snapshot copy of the original VM if the second generated restored VM is found to be infected with virus and the virus at the second generated restored VM cannot be removed safely).

Regarding to Claim 13, the rejection of Claim 8 is incorporated and further Claim 13 is a product claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 14, the rejection of Claim 8 is incorporated and further Claim 14 is a product claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 15, Claim 15 is a system claim corresponds to product Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a system claim corresponds to product Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Regarding to Claim 20, the rejection of Claim 15 is incorporated and further Claim 20 is a system claim corresponds to product Claim 13 and is rejected for the same reason set forth in the rejection of Claim 13 above.

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura (US PGPUB 20100043073 A1) in view of Zhu et al. (US PGPUB 20140101656 A1, hereafter Zhu) and Savino et al. (US PGPUB 20190243737 A1, hereafter Savino) and in further view of Moorthi et al. (US PGPUB 20120131591 A1, hereafter Moorthi).

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Kuwamura, Zhu and Savino does not disclose: wherein the isolated network comprises a virtual private network (VPN) and the virtual machine copy operates in a sandbox environment.
However, Moorthi discloses: an isolated environment for virtual machine includes virtual private network (VPN) and virtual machine operates in a sandbox environment (see [0221]; “This subsystem may do so using one or more known existing techniques such as virtual machines, virtualized storage, or virtualized networking. Virtualized networking technologies that can be used with a trusted sandbox platform include virtual LAN (VLAN) tagging, virtual private networks (VPNs)”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the isolated environment for the virtual machine clones/copies from the combination of Kuwamura, Zhu and Savino by including a trusted sandbox platform include virtual LAN (VLAN) tagging, virtual private networks (VPNs) from Moorthi, and thus the combination of Kuwamura, Zhu, Savino and Moorthi discloses the missing limitations from the combination of Kuwamura, Zhu and Savino, since a sandbox platform includes VPN functionalities is a well-known and understood type of isolated environment for virtualized components to implement network privacy, firewalls, load balancers, and/or ARP spoof protection features (see [0221] from Moorthi).

Regarding to Claim 10, the rejection of Claim 8 is incorporated and further Claim 10 is a product claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further Claim 17 is a system claim corresponds to product Claim 10 and is rejected for the same reason set forth in the rejection of Claim 10 above.

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura (US PGPUB 20100043073 A1) in view of Zhu et al. (US PGPUB 20140101656 A1, hereafter Zhu) and Savino et al. (US PGPUB 20190243737 A1, hereafter Savino) and in further view of Arora et al. (US PGPUB 8099572 B1, hereafter Arora).

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Kuwamura, Zhu and Savino does not disclose: wherein multiple virtual machine copies are generated and multiple backup copies are applied to the multiple virtual machine copies in parallel.
However, Arora discloses: wherein multiple data/component copies are generated and restoration process of the data/component are performed via restoring the data/component via applying the multiple data/component copies in parallel (see lines 61-4 of cols. 2-3; “backing up the multiple snapshot copies of the storage object concurrently” and “restoring the plurality of snapshot copies of the storage object concurrently”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the restoration process of a virtual machine experiences anomaly condition from the combination of Kuwamura, Zhu and Savino by including a restoration process of creating multiple snapshot copies of same object concurrently and then restoring the same object from the multiple snapshot copies concurrently from Arora, restoring different versions of backup data concurrently, the new combination would also restore the virtual machine via restoring different pairs of virtual machine copy and backup data/copy concurrently to form different versions of restored virtual machines), since it is well-known and understand that parallel executions of jobs/processes would reduce total execution time of the jobs/processes and thus the improve the efficiency of the system.

Regarding to Claim 11, the rejection of Claim 8 is incorporated and further Claim 11 is a product claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 18, the rejection of Claim 15 is incorporated and further Claim 18 is a system claim corresponds to product Claim 11 and is rejected for the same reason set forth in the rejection of Claim 11 above.

Claims 4, 7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura (US PGPUB 20100043073 A1) in view of Zhu et al. (US PGPUB 20140101656 A1, .

Regarding to Claim 4, the rejection of Claim 1 is incorporated, the combination of Kuwamura, Zhu and Savino does not disclose: wherein the anomaly comprises a ransomware attack.
However, Reid discloses: it is well-known and understood that an anomaly condition of a virtual machine infected by virus comprises a ransomware attack (see [0013] and [0015]; “general antivirus applications fail to detect ransomware” and “an application (which may be referred to herein as a " ransomware protection application") that is installable on the operating system of computing devices or systems (servers, laptops, clustered servers, virtual machines (VMs), cloud platforms, smart phones, Internet of Things (IoT) devices, tablet computing devices, and so forth) and which may be referred to as RBDP ( Ransomware Behavioral-based Detection and Protection)”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the antivirus software from the combination of Kuwamura, Zhu and Savino by including installing an ransomware protection application on the virtual machine to be monitored for virus activities from Reid, since it would provide a higher security platform for the virtual machine to detect ransomware type of virus which cannot detected by general antivirus application (see [0013] and [0015] from Reid).

Regarding to Claim 7, the rejection of Claim 1 is incorporated, the combination of Kuwamura, Zhu and Savino does not disclose: wherein causing the restored virtual machine to be evaluated for the anomaly condition comprises:
installing an anomaly detection mechanism in restored virtual machine; and
causing the installed anomaly detection mechanism to evaluate the restored virtual machine.
However, Reid discloses: causing a virtual machine to be evaluated for the anomaly condition comprises: installing an anomaly detection mechanism in [restored] virtual machine; and causing the installed anomaly detection mechanism to evaluate the [restored] virtual machine (see [0013] and [0015]; “general antivirus applications fail to detect ransomware” and “an application (which may be referred to herein as a " ransomware protection application") that is installable on the operating system of computing devices or systems (servers, laptops, clustered servers, virtual machines (VMs), cloud platforms, smart phones, Internet of Things (IoT) devices, tablet computing devices, and so forth) and which may be referred to as RBDP ( Ransomware Behavioral-based Detection and Protection)”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the antivirus software from the combination of Kuwamura, Zhu and Savino by including installing an ransomware protection application on the virtual machine to be monitored for virus activities from Reid, and thus the combination of Kuwamura, Zhu, Savino and Reid discloses the missing limitations from the combination of Kuwamura, Zhu and Savino, since it would provide a higher security platform for the virtual machine to detect ransomware type of virus which cannot detected by general antivirus application (see [0013] and [0015] from Reid).

Regarding to Claim 12, the rejection of Claim 8 is incorporated and further Claim 12 is a product claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 19, the rejection of Claim 15 is incorporated and further Claim 19 is a system claim corresponds to product Claim 12 and is rejected for the same reason set forth in the rejection of Claim 12 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huxoll (US PGPUB 20030093444 A1) discloses: iteratively restoring a subsequent snapshot image followed by a testing of the data to determine if the problem still exists at the restored image until is determined by testing the problem has been resolved at the restored image (see [0021]).
Shats et al. (US Patent 11036594 B1) discloses: if determining that there are still problems with the data image recovered at the first probing point, the data can be recovered from an earlier point in time (see lines 20-26 of col. 22).
Lango et al. (US PGPUB 20180293378 A1) discloses: virtual machine includes a security agent that scans the guest operating system for malware (see Claim 18).

Volfman et al. (US PGPUB 20170366563 A1) discloses: upon detecting a ransomware attack on a VM running in an endpoint 24, processor 56 may freeze the VM, acquire a memory snapshot of the VM, disconnect one or more of the VMs virtual network interfaces (VNICs), and/or migrate the VM to an alternative location such as a quarantine network, e.g., by connecting to VM to a different port group (see [0045]).
Natanzon (US Patent 10346610 B1) discloses: a replicated virtual machine may be examined for malware, ransomware, or viruses. In most embodiments, once a virtual machine has found to be infected by malware, ransomware, or viruses, all or part of the virtual machine may be rolled back or reinstalled to remove the infection (see lines 59-67 of col. 6).
Zhang et al. (US PGPUB 20200133792 A1) discloses: a query may be performed to multiple backup versions of the current virtual machine 114 in parallel (see [0027]).
Jorapurkar et al. (US PGPUB 20140067763 A1) discloses: a background restore is initiated from a plurality of backup copies different from the first backup copy in parallel to improve performance further (see [0065]).
Hodman et al. (US Patent 8904525 B1) discloses: an electronic sandbox is able to duplicate VM images and run multiple tests on the duplicated VM images in parallel (see lines 55-59 of col. 3).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196